DETAILED ACTION
Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an apparatus for transferring energy in an energy storage system, classified in F01D 13/006.
II. Claims 8-14, drawn to an apparatus for transferring energy in an energy storage system, classified in F01D 1/30.
III. Claims 15-20, drawn to an energy transfer system, classified in F01D 15/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a materially different design because invention I can have a plurality of blade rows of the cold machine wherein none of the blades of the blade rows have a leading edge geometry that is substantially the same as a trailing edge geometry, and can have a plurality of blade rows of the hot machine wherein none of the blades of the blade rows have a leading edge geometry that is substantially the same as a trailing edge geometry, both of which are required by invention II; and Invention II can have a plurality of blade rows of a cold turbo machine wherein an outer diameter of each blade row of the plurality of blade rows of the cold turbo machine does not descend in size between a first opening and a second opening of the cold turbo machine, and can have a plurality of blade rows of a hot turbo machine wherein an outer diameter of each blade row of the plurality of blade rows of the hot turbo machine does not descend in size between a first opening and a second opening of the hot turbo machine, both of which are required by invention I.
Furthermore, the inventions as claimed do not encompass overlapping subject matter as the scope of Invention I includes a plurality of blade rows of the cold machine wherein none of the blades of the blade rows have a leading edge geometry that is substantially the same as a trailing edge geometry, as well as a plurality of blade rows of the hot machine wherein none of the blades of the blade rows have a leading edge geometry that is substantially the same as a trailing edge geometry, neither of which are included in the scope of Invention II; and the scope of Invention II includes a plurality of blade rows of a cold turbo machine wherein an outer diameter of each blade row of the plurality of blade rows of the cold turbo machine does not descend in size between a first opening and a second opening of the cold turbo machine, as well as a plurality of blade rows of a hot turbo machine wherein an outer diameter of each blade row of the plurality of blade rows of the hot turbo machine does not descend in size between a first opening and a second opening of the hot turbo machine, neither of which are included in the scope of invention I; and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a materially different design because invention I can be an apparatus without a hot reservoir or an apparatus without a cold reservoir, both of which are required by invention III.
Furthermore, the inventions as claimed do not encompass overlapping subject matter as the scope of Invention I includes an apparatus without a hot reservoir and without a cold reservoir (both of which are required in invention III) and the scope of Invention III includes an apparatus without a hot turbo machine having a plurality of blade rows as well as an apparatus without a cold turbo machine having a plurality of blade rows (both of which are required in invention I); and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j)
In the instant case, the inventions as claimed can have a materially different design because invention II can be an apparatus without a hot reservoir or an apparatus without a cold reservoir, both of which are required by invention III.
Furthermore, the inventions as claimed do not encompass overlapping subject matter as the scope of Invention II includes an apparatus without a hot reservoir and without a cold reservoir (both of which are required in invention III) and the scope of Invention III includes an apparatus without a hot turbo machine having a plurality of blade rows as well as an apparatus without a cold turbo machine having a plurality of blade rows (both of which are required in invention II); and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings of patently distinct inventions require a different field of search, e.g. searching different classes and/or subclasses and/or electronic resources and/or employing different search strategies and/or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Stephanie Vu (Reg. No. 73,063) on 6/7/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746